                            Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 1 of 11



                        1   RUSS, AUGUST & KABAT
                            Marc A. Fenster (SBN 181067)
                        2   mfenster@raklaw.com
                            Brian D. Ledahl (SBN 186579)
                        3   bledahl@raklaw.com
                            Jacob R. Buczko (SBN 269408)
                        4   12424 Wilshire Boulevard 12th Floor
                        5   Los Angeles, California 90025
                            Telephone: (310) 826-7474
                        6   Facsimile: (310) 826-6991
                        7   Attorneys for Plaintiff Zeroclick, LLC
                        8
                        9
                       10
                                                UNITED STATES DISTRICT COURT
                       11
RUSS, AUGUST & KABAT




                       12              FOR THE NORTHERN DISTRICT OF CALIFORNIA

                       13                                   OAKLAND DIVISION
                       14
                            ZEROCLICK, LLC,
                       15                                            Case No. 4:15-cv-04417-JST
                       16                      Plaintiff,

                                  v.                                 PLAINTIFF ZEROCLICK, LLC’S
                       17
                                                                     RESPONSE TO ORDER TO SHOW
                       18   APPLE INC.,                              CAUSE (DKT. # 129);
                                                                     DECLARATION OF BRIAN
                       19                      Defendant.            LEDAHL
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                             Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 2 of 11
                                                                   TABLE OF CONTENTS
                        1   I.     INTRODUCTION........................................................................................... 1
                        2   II.    CHAIN OF TITLE PASSED TO DR. IRVINE.............................................. 1
                        3          A.       Transfer By 2017 Assignment .............................................................. 1
                        4          B.       Transfer By July 2019 Agreement ........................................................ 3
                        5          C.       In Either Event, Dr. Irvine Owned The Patents-In-Suit in January
                                            2020....................................................................................................... 4
                        6
                            III.   SUBSTITUTION OF ZEROCLICK II IS THE APPROPRIATE
                        7          RESULT .......................................................................................................... 4
                        8   IV.    CONCLUSION ............................................................................................... 5
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                                        i
                             Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 3 of 11
                                                                   TABLE OF AUTHORITIES
                        1   Cases
                        2   Abbot Labs. V. Roxane Labs., Inc.,
                                  2013 WL 2322770 (D. Del. May 28, 2013) ....................................................5
                        3
                            Bard Peripheral Vascular, Inc. v. W.L. Gore & Assocs., Inc.,
                        4         2009 WL 886514 (D. Ariz., Mar. 31, 2009); aff’d, 670 F.3d 1171 (Fed. Cir.
                                  2012) ...............................................................................................................2
                        5
                            Biovail Labs., Inc. v. Abrika, LLLP,
                        6          2005 WL 8154800 (S.D. Fla. June 27, 2005) ................................................5
                        7   LBS Innovations LLC v. Aaron Brothers, Inc.,
                                  20212 WL 12897918 (E.D. Tex. Sep. 20, 2012) ............................................5
                        8
                            Schreiber Foods, Inc. v. Beatrice Cheese, Inc.,
                        9         402 F.3d 1198 (Fed. Cir. 2005) .......................................................................5
                       10   Schwendimann v. Arkwright Advanced Coating, Inc.,
                                 2012 WL 928214 (D. Minn., Mar. 19, 2012) ..................................................2
                       11
                            Technology Properties Ltd. LLC v. Canon Inc.,
RUSS, AUGUST & KABAT




                       12        2016 WL 3361846 (N.D. Cal. June 17, 2016) ............................................4, 5
                       13   W.L. Gore & Assocs., Inc. v. C.R. Gard, Inc.,
                                  198 F. Supp. 3d 366 (D. Del. 2016) ................................................................2
                       14   Statutes
                       15   35 U.S.C. § 261 .........................................................................................................2
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                                         ii
                             Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 4 of 11



                        1
                        2   I.    INTRODUCTION
                        3         The Court’s Order to Show Cause directed Zeroclick to submit a brief
                        4   regarding the chain of title of the patents-in-suit from 2017 until January 2020.
                        5   Zeroclick respectfully submits that all interest in the patents-in-suit was transferred
                        6   to Dr. Irvine prior to January 2020, either through an assignment dated August 30,
                        7   2017, prior to the time that Zeroclick, LLC (referred to by the Court as Zeroclick I)
                        8   was terminated in December 2017; or by operation of the transfer agreement dated
                        9   July 30, 2019, as clarified through the Amendment and Restatement of that
                       10   Agreement executed by both Granicus IP, LLC (the sole member of Zeroclick I)
                       11   and Dr. Irvine, the inventor of the patents-in-suit. Under either scenario, all
RUSS, AUGUST & KABAT




                       12   interest in the patents was transferred to Dr. Irvine prior to his reformation of
                       13   Zeroclick, LLC (referred to by the Court as Zeroclick II), and prior to his January
                       14   2020 assignment of the patents to Zeroclick II. In either event, Zeroclick, LLC
                       15   (Zeroclick II) is the current owner of the patents-in-suit and should, under the
                       16   reasoning of the Court’s prior ruling, be substituted as the party plaintiff in this
                       17   action.
                       18   II.   CHAIN OF TITLE PASSED TO DR. IRVINE
                       19         As noted above, all right, title, and interest to the patents-in-suit passed back
                       20   to the inventor of the patents, Dr. Irvine, at one of two possible times. For purposes
                       21   of clarity, we address each in turn.
                       22         A. Transfer By 2017 Assignment
                       23         As Dr. Irvine testified during his deposition, in 2017 issues arose in his
                       24   relationship with the individual involved in management of Zeroclick, LLC. Irvine
                       25   Deposition (Ledahl Decl., Ex. C) at 43:11-17; 67:3-23. On August 30, 2017, the
                       26   manager of Zeroclick, LLC executed an Assignment Agreement and Patent
                       27   Assignment on behalf of Zeroclick, LLC (Zeroclick I) transferring all interest in the
                       28   patents-in-suit to Dr. Irvine. Ledahl Supp. Decl., Ex. A. In parallel, Zeroclick

                                                                       1
                            Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 5 of 11



                        1   executed an Agreement terminating Dr. Irvine’s grant of license to Zeroclick, LLC
                        2   of exclusive license to other, foreign patents and patent applications. Ledahl Supp.
                        3   Decl., Ex. B.
                        4         The Assignment Agreement and accompanying Assignment contained a
                        5   space for Dr. Irvine to execute those documents, but he did not do so. Irvine depo.
                        6   (Ledahl Supp. Decl., Ex. C) at 67:3-23. Notwithstanding the fact that Dr. Irvine did
                        7   not execute the assignment, applicable law indicates that the assignment was
                        8   nonetheless effective to transfer ownership. 35 U.S.C. § 261 provides that patents
                        9   may be assignable in law “by an instrument in writing” but does not suggest that
                       10   such a writing must be signed by the assignee. Courts hold that an assignment need
                       11   not be signed by an assignee to be effective. See W.L. Gore & Assocs., Inc. v. C.R.
RUSS, AUGUST & KABAT




                       12   Gard, Inc., 198 F. Supp. 3d 366, 373-77 (D. Del. 2016) (holding that an assignment
                       13   signed by assignor but not assignee was nonetheless an effective transfer);
                       14   Schwendimann v. Arkwright Advanced Coating, Inc., 2012 WL 928214, *4-*5 (D.
                       15   Minn., Mar. 19, 2012) (holding that even without a signature, an assignment could
                       16   be a written instrument under Section 261); Bard Peripheral Vascular, Inc. v. W.L.
                       17   Gore & Assocs., Inc., 2009 WL 886514, *7 (D. Ariz., Mar. 31, 2009); aff’d, 670
                       18   F.3d 1171 (Fed. Cir. 2012) (holding that even an assignment not signed by the
                       19   assignor could potentially be effective because Section 261 does not impose any
                       20   particular requirement on the form of writing), opinion vacated in part on
                       21   reconsideration, 682 F.3d 1003 (Fed. Cir. 2012), and vacated in part on reh’g en
                       22   banc, 4576 F. App’x. 747 (Fed. Cir. 2012).
                       23         Given this applicable precedent, when Zeroclick, LLC executed an
                       24   assignment of the patents-in-suit in 2017, that assignment was effective to transfer
                       25   the patents to Dr. Irvine even without his signature. The Court raised the question
                       26   in its Order of the effect of the termination of Zeroclick, LLC in December 2017
                       27   (Dkt. # 129 at 8). Any assignment in September 2017 (executed August 30) would,
                       28   of course, predate such a termination, in which case the termination would have no
                                                                      2
                             Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 6 of 11



                        1   effect. The patents-in-suit were assigned to Dr. Irvine in 2017 and he executed no
                        2   subsequent assignment of them, prior to the January 2020 assignment to Zeroclick,
                        3   LLC (Zeroclick II).
                        4         B. Transfer By July 2019 Agreement
                        5         As noted previously, Dr. Irvine did not countersign the 2017 assignment of
                        6   the patents-in-suit.   The relevant precedent cited above indicates that such a
                        7   signature was not necessary to effect the transfer. However, to the extent the Court
                        8   finds that the patents-in-suit were not transferred to Dr. Irvine by operation of the
                        9   August 2017 Assignment, they were subsequently transferred to Dr. Irvine by the
                       10   July 2019 Transfer Agreement as Amended and Restated by the parties to that
                       11   agreement.
RUSS, AUGUST & KABAT




                       12         The Court has previously considered the July 2019 Transfer Agreement in its
                       13   Order and noted the concern that the agreement to transfer the entity Zeroclick, LLC
                       14   may not have been effective to transfer the patents-in-suit because Zeroclick, LLC
                       15   (Zeroclick I) had previously been terminated as a Texas Limited Liability Company.
                       16   Dkt. # 129 at 8. However, the intent of both parties to the July 2019 Agreement was
                       17   that the patents-in-suit be transferred to Dr. Irvine, to the extent that they had not
                       18   already been transferred by the 2017 Assignment.
                       19         To address the issues raised by the Court, the parties have executed an
                       20   Amendment and Restatement of Transfer of Ownership Agreement to clarify that
                       21   July 2019 Agreement. Ledahl Supp. Decl., Ex. D. As noted previously, the Transfer
                       22   of Ownership Agreement was between Granicus IP, LLC (the sole member of
                       23   Zeroclick I), and Dr. Irvine. The Amendment and Restatement confirms that
                       24   Zeroclick LLC intended to assign all rights in the patents-in-suit to Dr. Irvine in
                       25   2017. It further confirms that the intent of both parties was that to the extent any
                       26   interest in the patents-in-suit had not previously been transferred to Dr. Irvine, such
                       27   interest was transferred in the July 2019 Agreement.
                       28
                                                                        3
                                Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 7 of 11



                        1            The Court noted in its Order that by operation of law, the assets of Zeroclick,
                        2   LLC (Zeroclick I) would flow to its sole member upon its termination. As noted
                        3   previously, that sole member was Granicus IP, LLC. To the extent that the patent
                        4   assets themselves were not transferred to Dr. Irvine by the 2017 assignment, then
                        5   they became the property of Granicus IP, LLC upon the termination of Zeroclick I.
                        6   But if this was the case, then they were held by Granicus IP, LLC at the time of the
                        7   2019 Transfer of Ownership Agreement. Granicus confirmed in the Amendment
                        8   and Restatement of the Transfer of Ownership Agreement that the intent of the
                        9   agreement was to transfer any such assets to Dr. Irvine and that they were transferred
                       10   effective July 30, 2019.1 Thus, to the extent the patents-in-suit were not transferred
                       11   by Zeroclick I to Dr. Irvine in 2017, then they were transferred by Granicus IP, LLC
RUSS, AUGUST & KABAT




                       12   to Dr. Irvine in July 2019.
                       13            C. In Either Event, Dr. Irvine Owned The Patents-In-Suit in January
                       14               2020
                       15            As discussed, above, the patents-in-suit were either transferred to Dr. Irvine
                       16   by Zeroclick I in 2017 (prior to the termination of Zeroclick I), or they were
                       17   transferred to Dr. Irvine by Granicus IP, LLC, the sole member of Zeroclick I, in
                       18   July 2019. In either event, Dr. Irvine has not executed other transfers of the patents-
                       19   in-suit, except to transfer them to Zeroclick, LLC (Zeroclick II). Thus, whether
                       20   transferred in 2017 or 2019, Dr. Irvine received full ownership of all rights in the
                       21   patents-in-suit before executing the assignment of those patents to Zeroclick II in
                       22   January 2020.
                       23   III.     SUBSTITUTION OF ZEROCLICK II IS THE APPROPRIATE
                       24            RESULT
                       25
                       26   1
                              To the extent Apple contends that the agreement between Granicus and Dr. Irvine cannot be
                       27   clarified, such arguments have previously been rejected by the Courts. See, e.g., Technology
                            Properties Ltd. LLC v. Canon Inc., 2016 WL 3361846, *4 (N.D. Cal. June 17, 2016) (Wilken, J.,
                       28   holding that a standing defect arising during litigation could be cured and allowing parties to a
                            transfer agreement to amend the agreement to cure standing defect).
                                                                             4
                             Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 8 of 11



                        1         As discussed above, all right, title, and interest in the patents-in-suit passed to
                        2   Dr. Irvine, either in 2017 through the assignment executed by Zeroclick I, or in 2019
                        3   through the Transfer of Ownership Agreement as Amended and Restated. In either
                        4   event, subsequent to obtaining those rights, Dr. Irvine assigned the patents-in-suit to
                        5   Zeroclick, LLC (Zeroclick II) in January 2020. Thus, Zeroclick, LLC (Zeroclick II)
                        6   is the patentee with the full right to maintain this action for infringement of the
                        7   patents-in-suit. Under such circumstances, the appropriate action for this Court is to
                        8   substitute Zeroclick II as the party plaintiff consistent with the governing case
                        9   authority. See Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d 1198, 1203-
                       10   1204 (Fed. Cir. 2005); see also Uniloc USA Inc. v. LG Electronics U.S.A. Inc., 2019
                       11   WL 690290, *1-2 (N.D. Cal., Feb. 19, 2019) (Tigar, J., holding that substitution of
RUSS, AUGUST & KABAT




                       12   parties due to transfer during litigation was appropriate); Technology Properties Ltd.
                       13   LLC v. Canon Inc., 2016 WL 3361846, *4 (N.D. Cal. June 17, 2016) (Wilken, J.,
                       14   holding that a standing defect arising during litigation could be cured and allowing
                       15   parties to a transfer agreement to amend the agreement to cure standing defect);
                       16   Abbot Labs. V. Roxane Labs., Inc., 2013 WL 2322770, *5-13 (D. Del. May 28, 2013)
                       17   (allowing substitution of party to replace transferor with transferee); Biovail Labs.,
                       18   Inc. v. Abrika, LLLP, 2005 WL 8154800, *2-4 (S.D. Fla. June 27, 2005) (holding
                       19   that standing issue created by transfer during litigation could be cured through
                       20   amendment); LBS Innovations LLC v. Aaron Brothers, Inc., 20212 WL 12897918,
                       21   *1-2 (E.D. Tex. Sep. 20, 2012) (granting substitution of transferee as plaintiff in
                       22   favor of transferor).
                       23   IV.   CONCLUSION
                       24         In light of the fact that the patents-in-suit were assigned to Dr. Irvine prior to
                       25   his assignment of those patents to Zeroclick II, any standing defect raised by Apple
                       26   is properly cured by substitution of Zeroclick, LLC (Zeroclick II) as the party
                       27   plaintiff in this action. Zeroclick respectfully requests that the Court enter such a
                       28   substitution and deny Apple’s motion to dismiss.
                                                                        5
                            Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 9 of 11



                        1
                            Dated: May 14, 2020               Respectfully submitted,
                        2
                                                              /s/ Brian D. Ledahl
                        3
                        4                                     Marc A. Fenster (SBN 181067)
                                                              mfenster@raklaw.com
                        5                                     Brian D. Ledahl (SBN 186579)
                        6                                     bledahl@raklaw.com
                                                              Jacob R. Buczko (SBN 269408)
                        7                                     jbuczko@raklaw.com
                        8                                     RUSS AUGUST & KABAT
                                                              12424 Wilshire Blvd. 12th Floor
                        9
                                                              Los Angeles, CA 90025
                       10                                     Phone: (310) 826-7474
                                                              Fax: (310) 826-6991
                       11
RUSS, AUGUST & KABAT




                       12                                     Attorneys for Plaintiff Zeroclick, LLC
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                  6
                            Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 10 of 11



                        1                        DECLARATION OF BRIAN LEDAHL

                        2
                                  I, Brian Ledahl, declare and state as follows:
                        3
                                  1.     I am a member of the State Bar of California and an attorney at the
                        4
                            firm of Russ, August & Kabat, counsel of record for the Plaintiff in the above-
                        5
                            captioned action. I have personal knowledge of the facts set forth herein, and if
                        6
                            called upon to testify, could and would testify competently thereto.
                        7
                                  2.     Attached hereto as Exhibit A is a true and correct copy of an
                        8
                            Assignment Agreement and Patent Assignment from Zeroclick, LLC to Dr. Nes
                        9
                            Irvine, produced in this action at ZEROCLICK_004689-004696.
                       10
                                  3.     Attached hereto as Exhibit B is a true and correct copy of an
                       11
                            Agreement terminating a license of foreign patent rights from Dr. Irvine to
RUSS, AUGUST & KABAT




                       12
                            Zeroclick LLC, produced in this action at ZEROCLICK_004697-004699.
                       13
                                  4.     Attached hereto as Exhibit C is a true and correct copy of an excerpt
                       14
                            of the deposition of Dr. Nes Irvine.
                       15
                                  5.     Attached hereto as Exhibit D is a true and correct copy of an
                       16
                            Amendment and Restatement of Transfer of Ownership Agreement Zeroclick,
                       17
                            LLC, produced in this action at ZEROCLICK_004700-004702.
                       18
                                  I declare under penalty of perjury pursuant to the laws of the United States
                       19
                            that the foregoing is true and correct.
                       20
                                  Executed this 14th day of May, 2020 at Pasadena, California.
                       21
                       22
                                                                      By: /s/ Brian D. Ledahl______
                       23
                                                                            Brian D. Ledahl
                       24
                       25
                       26
                       27
                       28

                                                                        7
                            Case 4:15-cv-04417-JST Document 130 Filed 05/14/20 Page 11 of 11



                        1                           CERTIFICATE OF SERVICE

                        2         The undersigned hereby certifies that the foregoing document was filed
                        3
                            electronically in compliance with Local Rule CV-5(a) on May 14, 2020. As such,
                        4
                        5   this document was served on all counsel who have consented to electronic service.

                        6                                                     /s/ Brian D. Ledahl
                        7                                                     Brian D. Ledahl

                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                    8
